NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10481

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00687-JGZ

 v.
                                                 MEMORANDUM*
EDWIN OSWALDO HERRERA-
RAMIREZ, a.k.a. Edwin Oswaldo Herrera,
a.k.a. Edwin Herrera-Ramirez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Edwin Oswaldo Herrera-Ramirez appeals from the district court’s judgment

and challenges the 60-month sentence imposed following his guilty-plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Herrera-Ramirez challenges the district court’s imposition of the 16-level

sentencing enhancement under U.S.S.G. §2L1.2(b)(1)(A)(ii). Because Herrera-

Ramirez did not object below, we review for plain error. See United States v.

Gonzalez-Aparicio, 663 F.3d 419, 426-28 (9th Cir. 2011).

      The district court did not plainly err by concluding that Herrera-Ramirez’s

conviction for assault with a deadly weapon, in violation of Nevada Revised

Statutes § 200.471, constituted a categorical “crime of violence” for purposes of

U.S.S.G. § 2L1.2(b)(1)(A)(ii). See Camacho-Cruz v. Holder, 621 F.3d 941, 943

(9th Cir. 2010) (section 200.471 constitutes a crime of violence under 18 U.S.C.

§ 16(a)); United States v. Grajeda, 581 F.3d 1186, 1190-91 (9th Cir. 2009)

(reasoning of cases addressing the “crime of violence” definition under 18 U.S.C.

§ 16(a) applies to cases involving U.S.S.G. § 2L1.2). As such, no modified

categorical analysis was required. See Grajeda, 581 F.3d at 1189. Further, the

district court did not err by failing to consider the length of Herrera-Ramirez’s

prior term of imprisonment; the Guideline does not define “crime of violence” by

reference to the length of the defendant’s sentence. See U.S.S.G.

§ 2L1.2(b)(1)(A)(ii) & cmt. n.1(B)(iii).

      AFFIRMED.


                                           2                                    14-10481